DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-3 are directed to a method, which is a process, claims 4-6 are directed to a decoder, which is a machine or an article of manufacture, and claim 7 is directed to a recording medium, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claims 1-7 recite decoding and adding, which are mathematical concepts. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, there are no additional limitations to the abstract ideas that would constitute a practical application.


Regarding claims 1, 4, and 7, decoding, error decoding, and gain decoding, and adding are mathematical concepts, with no incorporation into a practical application and without significantly more. Decoding with priority is also a mathematical concept.

Regarding claims 2 and 5, the adding step is a mathematical concept and a further clarification of the above abstract ideas, without incorporation into a practical application and without significantly more.

Regarding claims 3 and 6, the limitations are further clarifications of the above abstract ideas, without incorporation into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 3-4, and 6-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11-12 of U.S. Patent No. 10,515,643. Although the claims at issue are not identical, they are not patentably distinct from each other as outlined below.

Instant Application
Patent #10,515,643
Claim 1: A decoding method for decoding an input code formed of a predetermined number of bits, the decoding method comprising: 
Claim 1: An encoding method for encoding, with a predetermined number of bits, a frequency-domain sample sequence derived from an acoustic signal in a predetermined time interval, encoding method comprising:
a decoding step of decoding a variable-length code included in the input 5code to generate a sequence of integers;
an encoding step of encoding, by variable-length encoding, an integer obtained by dividing a value of each sample in the frequency-domain sample sequence by a gain to generate a variable length code, wherein every integer is encoded regardless of whether the obtained integer is 0 or not;
an error decoding step of decoding an error code included in the input code, the error code being formed of a number of surplus bits obtained by subtracting a number of bits of the variable-


an encoding step of encoding, by variable-length encoding, an integer obtained by dividing a value of each sample in the frequency-domain sample sequence by a gain to generate a variable length code, wherein every integer is encoded regardless of whether the obtained integer is 0 or not;
an adding step of adding each sample value in the sequence of integers to each of the error values and multiplying by the gain to generate a frequency-domain sample sequence, 15
an error calculation step of calculating error values each obtained by subtracting the integer obtained by dividing the value of each sample in the frequency-domain sample sequence by the gain from a value of a sample obtained by dividing the value of each sample in the frequency-domain sample sequence by the gain;
wherein, an error code corresponding to error samples which are among error samples constituting the sequence of error values and whose corresponding integers are not 0 are decoded with priority to obtain the error values in the error decoding step, and
wherein, among said error values, error values whose corresponding integers are not 0 are encoded with priority in the error encoding step.

2Application No. 14/007,844 Reply to Office Action of January 18. 2019a value determined based on the integer is regarded as an absolute value of a reconstructed value, the absolute value of the reconstructed value is regarded as a reconstructed value corresponding to each of said error values when the each of said error values is positive, and a value obtained by subtracting the absolute value of the reconstructed value from 0 is regarded as a reconstructed value corresponding to each of said error values when the each of said error values is negative, and 
when the number of surplus bits is larger than a number of error samples constituting a sequence of error values, information indicating whether a value obtained by subtracting the reconstructed value corresponding to each error sample from the value of the error sample is positive or negative is further encoded with one bit in the error encoding step.
Claim 3: The decoding method according to Claim 1 or 2, wherein a first absolute value of a first reconstructed value obtained when a first integer is not 0 is larger than a second absolute value of a 
Claim 3: The encoding method according to Claim 5, wherein a first absolute value of a first reconstructed value obtained when a first integer is not 0 is larger than a second absolute value of a 
Claim 4: A decoder configured to decode an input code formed of a predetermined number of bits, the decoder comprising: 
Claim 1: An encoding method for encoding, with a predetermined number of bits, a frequency-domain sample sequence derived from an acoustic signal in a predetermined time interval, encoding method comprising:
processing circuitry configured to

perform a decoding step of decoding a variable-length code included in 15the input code to generate a sequence of integers;
an encoding step of encoding, by variable-length encoding, an integer obtained by dividing a value of each sample in the frequency-domain sample sequence by a gain to generate a variable length code, wherein every integer is encoded regardless of whether the obtained integer is 0 or not;
perform an error decoding step of decoding an error code included in the input code, the error code being formed of a number of surplus bits obtained by subtracting a number of bits of the variable-length code from the predetermined number of bits, to generate a sequence of error values;  20
an error encoding step of encoding information indicating whether each of the error values is positive or negative with one bit, with a number of surplus bits obtained by subtracting a number of bits of the variable-length code from the predetermined number of bits to generate error codes, the surplus bits being saved by performing the variable-length encoding;

an encoding step of encoding, by variable-length encoding, an integer obtained by dividing a value of each sample in the frequency-domain sample sequence by a gain to generate a variable length code, wherein every integer is encoded regardless of whether the obtained integer is 0 or not;
perform an adding step of adding each sample value in the sequence of integers to each of the error values and multiplying by the gain to generate a frequency-domain sample sequence, 25
an error calculation step of calculating error values each obtained by subtracting the integer obtained by dividing the value of each sample in the frequency-domain sample sequence by the gain from a value of a sample obtained by dividing the value of each sample in the frequency-domain sample sequence by the gain;
wherein, an error code corresponding to error samples which are among42 error samples constituting the sequence of error values and whose corresponding integers are not 0 are decoded with priority to obtain the error values in the error decoding step, and
wherein, among said error values, error values whose corresponding integers are not 0 are encoded with priority in the error encoding step.
each of the error values is a value obtained by adding a positive or 5negative sign determined by one-bit information in the error code, to an 

when the number of surplus bits is larger than a number of error samples constituting a sequence of error values, information indicating whether a value obtained by subtracting the reconstructed value corresponding to each error sample from the value of the error sample is positive or negative is further encoded with one bit in the error encoding step.
Claim 6: The decoder according to Claim 4 or 5, wherein a first absolute value of a first reconstructed value obtained when a first integer is not 0 is larger than a second absolute value of a second reconstructed value obtained when a second integer is 0.
Claim 3: The encoding method according to Claim 5, wherein a first absolute value of a first reconstructed value obtained when a first integer is not 0 is larger than a second absolute value of a second reconstructed value obtained when a second integer is 0.
Claim 7: A non-transitory computer-readable recording medium having stored thereon a 
Claim 5: A non-transitory computer-readable recording medium having stored thereon a 


Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and the Double Patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of Koishida, Shirakawa, Atlas, and Moriya do not teach the limitations of the claims. Though the individual limitations may be taught by the prior art, the claims must be viewed as a combination of limitations. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0002207 A1 para [0245] where a number of bits are determined for error calculating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658